Response to Arguments
Applicant does not attempt to overcome the double patenting rejection and the rejection stands (remarks page 5).
The crux of Applicant’s arguments against Shibahara and Fitz is that they do not disclose the claimed intended use, which is finger pockets containing more than one finger.
Applicant is reminded that the finger pockets are “adapted to accommodate,” not “required to accommodate” or “accommodating.” The same applies for claim 13 which similarly recites “adapted to receive.”
Shibahara and Fitz anticipates all of the claimed structure including finger pockets.
The recitation “adapted to accommodate/ receive” is an intended use recitation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Because the prior art reference and the claimed invention are structurally identical, they are expected to be capable of being used in the same manner, and the prior art reference reads on the intended use recitation in the claim.
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case Shibahara and Fitz both disclose the requisite finger pockets, and a wearer could put more than one finger in any of the finger pockets, depending on the size of the wearer’s finger with respect to the size of the finger pocket and/ or the elasticity of the finger pocket of material, where all materials have at least some degree of elasticity. For example, when the wearer's two fingers in combination are smaller than the finger pocket, the finger pocket can hold both fingers. Anyone who has put a glove on a small child has had the experience of more than one of the child’s fingers ending up in a finger pocket intended for a single finger. Therefore, even though a finger pocket is not expressly disclosed as accommodating or receiving more than one finger, it is capable of accommodating or receiving more than one finger. It is further noted that the finger pockets are not required to accommodate both fingers at the same time.
Applicant’s arguments drawn to potential claim amendments are not commensurate with the final rejection (Remarks page 9 and 13).
In light of the above, the rejection is believed to be proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732